692 N.W.2d 844 (2005)
PEOPLE
v.
STEINHAUS.
No. 126785.
Supreme Court of Michigan.
February 28, 2005.
SC: 126785. COA: 255120.
On order of the Court, the application for leave to appeal the June 3, 2004 order of the Court of Appeals is considered, and it appearing to this Court that the case of People v. Hendrick (After Remand) (Docket No. 126371) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in abeyance pending the decision in that case.